Name: Commission Regulation (EC) NoÃ 457/2005 of 21 March 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 22.3.2005 EN Official Journal of the European Union L 75/1 COMMISSION REGULATION (EC) No 457/2005 of 21 March 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 22 March 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 March 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 21 March 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 96,4 204 87,3 212 124,2 624 175,4 628 124,5 999 121,6 0707 00 05 052 165,9 204 65,0 999 115,5 0709 10 00 220 144,2 999 144,2 0709 90 70 052 114,4 204 45,4 999 79,9 0805 10 20 052 53,6 204 53,8 212 57,0 220 49,8 400 56,1 421 35,9 624 59,5 999 52,2 0805 50 10 052 64,9 220 21,8 400 74,3 624 57,4 999 54,6 0808 10 80 388 61,6 400 100,5 404 76,2 508 66,2 512 80,5 524 55,3 528 70,6 720 68,2 999 72,4 0808 20 50 052 157,0 388 60,8 512 60,3 528 60,1 720 45,2 999 76,7 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.